Citation Nr: 0940522	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of bilateral hearing loss disability, 
currently rated as 20 percent disabling.  

2.  Evaluation of tinea cruris with dermatitis, rated as non-
compensable prior to February 12, 2007. 

3.  Evaluation of tinea cruris with dermatitis, currently 
rated as 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of 
compound fracture, right thumb, with dislocation of right 
little finger, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from January 1971 to January 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in August 2009.  A 
transcript of the hearing has been associated with the claims 
file.

The issues of evaluation of bilateral hearing loss 
disability, currently rated as 20 percent disabling, and 
evaluation of tinea cruris with dermatitis, currently rated 
as 10 percent disabling, are being remanded and are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to February 12, 2007, tinea cruris with dermatitis 
covered less than 5 percent of the entire body, affected less 
than 5 percent of exposed areas; and did not require no more 
than topical therapy during any past 12- month period.

2.  Residuals of compound fracture, right thumb, with 
dislocation of right little finger, is manifested by 
ankylosis with full extension at MP joint.  


CONCLUSIONS OF LAW

1.  Prior to February 12, 2007, tinea cruris with dermatitis 
was no more than 0 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806 
(2009).

2.  Residuals of compound fracture, right thumb, with 
dislocation of right little finger, is no more than 20 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5223 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in October 2005 and April 2006.  Regarding the 
appellant's claim for a higher evaluation, the Board notes 
that the appellant is challenging the disability evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra. at 490-191.  Thus, VA's duty to notify in 
this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examinations were adequate.  The examiners reviewed the 
history, established clinical findings and presented reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Legal Criteria  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  We conclude that the disabilities have not 
significantly changed and that a uniform rating is warranted 
during the time frame addressed in this decision.  In regard 
to the skin, the AOJ assigned a staged rating.  The analysis 
in this decision is limited to the time frame prior to 
February 2007.  

The appellant's tinea cruris with dermatitis has been rated 
under DC 7813, the diagnostic code for dermatophytosis, 
which, in turn, rates under 7806.  Diagnostic Code 7806 
provides that when the disorder covers less than 5 percent of 
the entire body or less than 5 percent of exposed areas are 
affected, and no more than topical therapy is required during 
the past 12- month period, a noncompensable rating is 
assigned.  A 10 percent rating is assigned when at least 5 
percent, but less than 20 percent of the entire body is 
covered; or at least 5 percent, but less than 20 percent of 
exposed areas are affected; or intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that requires constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

The appellant's residuals of compound fracture, right thumb, 
with dislocation of right little finger is rated as 20 
percent disabling under Diagnostic Code 5299-5223.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2009).  The appellant's specific disability is not 
listed on the Rating Schedule, and the RO assigned Diagnostic 
Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded by the numbers of the most closely related body part 
and "99."  See 38 C.F.R. § 4.20 (2009).  The RO determined 
that the most closely analogous diagnostic code is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5223, favorable ankylosis of two 
digits of one hand.  Under Diagnostic Code 5223, favorable 
ankylosis of the index and long, ring or little fingers of 
the major or minor hand warrants a 20 percent rating.  A 20 
percent rating is also warranted for favorable ankylosis of 
the  thumb and any finger of the minor hand.  Favorable 
ankylosis of the thumb and any finger is assigned a 30 
percent rating for the major hand.   

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Evaluation of tinea cruris with dermatitis

The appellant seeks a higher evaluation for tinea cruris with 
dermatitis, which is rated noncompensable prior to February 
12, 2007.  A noncompensable evaluation is assigned when a 
disorder covers less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and no 
more than topical therapy is required during the past 12- 
month period, a noncompensable rating is assigned.  To 
warrant a higher evaluation the evidence must show at least 5 
percent, but less than 20 percent of the entire body is 
covered; or at least 5 percent, but less than 20 percent of 
exposed areas are affected; or intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period.  

The evidence shows that skin lesions were reported in October 
2005.  The appellant also complained of a rash on his legs 
that would not clear despite use of different types of 
creams.  The appellant was afforded a VA compensation and 
pension examination in November 2005.  Tinea cruris on the 
legs, arms and buttocks was diagnosed.  It was noted that the 
current treatment was anti-fungal ointments and creams.  
Steroid cream/ointment and other tropical therapy treatments 
of six weeks or more duration was noted.  No systemic 
symptoms associated with skin disease were further reported.  
There were no noted effects on the appellant's usual 
occupation.  Examination revealed the percent of exposed 
areas affected and total body area affected was less than 
five percent.  

After careful review of the evidentiary record, the Board 
finds that the evidence is against a compensable evaluation 
for tinea cruris with dermatitis, prior to February 12, 2007.  
At most, the evidence reveals that during this time period 
the percent of exposed areas affected and total body area 
affected was less than five percent and that the disability 
was treated with anti-fungal ointments and creams rather than 
systemic therapy.  In light of the foregoing, the 
preponderance of the evidence is against a compensable rating 
for the appellant's tinea cruris with dermatitis.  In this 
regard, the Board notes that prior to February 12, 2007, the 
appellant's disability covered less than 5 percent of the 
entire body, affected less than 5 percent of exposed areas; 
and did not require more than topical therapy during any past 
12- month period.  To the extent that the appellant reports 
that his disability is worse, we conclude that the 
observation of the examiner is more probative of the 
impairment.  In this regard, the Board notes that neither the 
notice of disagreement nor the substantive appeal actually 
establish the degree of impairment.  It was not until 
February 12, 2007, that there was any lay or medical evidence 
of a change in disability.  We further note that his 
testimony that he had become worse merely confirms that there 
had been a change and that a staged rating was warranted.  

IR residuals of compound fracture, right thumb, with 
dislocation of right little finger

The appellant has appealed the denial of an increased rating 
for residuals of compound fracture, right thumb, with 
dislocation of right little finger.  This disability is rated 
as 20 percent disabling under Diagnostic Code 5299-5223.  The 
rating contemplates favorable ankylosis of the  thumb and any 
finger of the minor hand.  

In the November 2005 VA compensation and pension examination, 
it was noted that the appellant's compound fracture, right 
thumb with dislocation of right little finger is 
progressively worse.  It was noted that the left hand was the 
dominant hand and that such was determined by the appellant's 
statement.  Traumatic osteoarthritis of all fingers including 
the thumb was noted.  Examination revealed right thumb 
ankylosis with full extension at MP joint and right little 
finger ankylosis with full extension at MP joint.  The gap 
between the little finger and proximal transverse crease of 
the right hand on maximal flexion was more than two inches.  
There was right little finger deformity at PIP joint with 
severe angulation.  Angle of angulation was 30 varus degrees.  
There was right thumb finger deformity at MP and CM joint 
with severe angulation, and the angle of angulation was 30 
varus degrees.  It was noted that the appellant's right hand 
was immobilized in a fixed claw position and that he cannot 
turn a doorknob, open a can, or turn a key in a lock with it.  

The appellant was afforded another VA compensation and 
pension examination in January 2008.  It was noted that the 
thumb continued to be painful at rest and with movement.  
Examination revealed no ankylosis of any digits but deformity 
of the right little and right thumb fingers.  It was noted 
that both the right thumb and fifth digit were tender and 
that the fifth digit was adducted away from the fourth digit 
at rest and cannot be flexed.  No acute process, essentially 
unchanged from October 2005 was noted.  

Under Diagnostic Code 5223, favorable ankylosis of the thumb 
and any finger is assigned a 30 percent rating for the major 
hand, and a 20 percent rating for the minor hand.  This is 
the maximum allowed under this rating code.  The Board notes 
that although the appellant stated at his hearing that his 
disability is of his major hand, the historical record shows 
that his right hand is the minor hand.  In this regard, the 
Board notes that in March 1976, the VA examiner determined 
that the appellant was left handed.  Also, an examination in 
February 1977 noted a history and/or diagnosis of residuals 
compound fracture right thumb minor and complete dislocation 
proximal interphalangeal joint right little finger.  
Examination in November 2005 and January 2008 further noted 
that the left hand was the dominant hand.  The appellant's 
testimony is less probative than the prior reports and the 
testimony regarding major extremity is not credible.  The 
evidence shows that the appellant's disability is of the 
minor hand and that the 20 percent rating is the maximum 
allowed for the minor hand under Diagnostic Code 5223.  As 
such, a higher rating under 5223 is not permitted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has found no section that provides a basis upon 
which to assign a higher rating.  In this regard, the Board 
notes that Diagnostic Codes 5216, 5217, 5218, 5220, 5221 and 
5222 are not for application as it has not been shown that 
the disability involves more than two digits of one hand.  At 
his hearing, the appellant indicated that his condition 
concerned his right thumb and right little finger and no 
more.  The Board further notes that an increased rating is 
not warranted under Diagnostic Code 5219 because the evidence 
does not show unfavorable ankylosis of two digits of one 
hand.  Examination in January 2008 revealed no ankylosis of 
any digits.  Although examination in November 2005 revealed 
the right little finger was ankylosed with full extension at 
MP joint and the gap between the little finger and proximal 
transverse crease of the right hand on maximal flexion was 
more than two inches indicating unfavorable ankylosis, there 
is no showing of right thumb unfavorable ankylosis.  

The Board is mindful of the appellant's complaints that his 
right thumb and little finger has worsened and that his 
medication for his disability has increased.  He has also 
reported that he has no right hand grip at all.  However, 
there is no basis upon which to assign a higher rating.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Extra-Schedular Consideration

The Board has considered whether the issue above should be 
referred to the Director of the Compensation and Pension 
Service or the Under Secretary for Benefits for extra- 
schedular consideration under the provisions of 38 C.F.R. § 
3.321(b)(1) (2009).  However, the evidence does not reflect 
that the disabilities at issue have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral of the case for extra- schedular 
consideration is not in order.  The preponderance of the 
evidence is against the claims and there is no doubt to be 
resolved.


ORDER

A compensable rating for tinea cruris with dermatitis, prior 
to February 12, 2007, is denied.  

A rating higher than 20 percent disabling for residuals of 
compound fracture, right thumb, with dislocation of right 
little finger is denied.  


REMAND

The VCAA requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
The VA is obligated to conduct "'a thorough and 
contemporaneous medical examination'" when necessary.  
Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Furthermore, the VCAA also 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

The appellant has appealed the denial of a higher evaluation 
for bilateral hearing loss disability, currently rated as 20 
percent disabling, and a higher evaluation for tinea cruris 
with dermatitis, currently rated as 10 percent disabling.  At 
his August 2009 hearing, the appellant related that his 
service connected disabilities had worsened.  For his 
bilateral hearing loss disability, the appellant submitted 
private audiological examinations conducted in July 2009.  
However, the examination results are not suitable for rating 
purposes.  Regarding his skin disability, at his hearing, the 
appellant also indicated that he had a skin examination last 
December (about December 2008) and that his condition has 
worsened.  Specifically, he related seeing six more spots all 
over his body.  It appears that this examination is not of 
record and needs to be associated with the claims file and 
another VA compensation and pension examination should be 
conducted to determine the severity of the appellant's skin 
disability in accordance with the applicable rating criteria.    

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the claims 
file all relevant VA outpatient treatment 
records and examinations.  Specifically, 
contact the Lubbock VAMC and request any 
examinations around December 2008.  

2.  Schedule the appellant for a VA 
compensation and pension examination to 
determine the severity of his bilateral 
hearing loss disability.  All appropriate 
tests and studies should be accomplished 
and all clinical findings  should be 
reported in detail.   

3.  Schedule the appellant for a VA 
compensation and pension examination to 
determine the severity of his tinea cruris 
with dermatitis.  The claims  folder must 
be made available to the examiner and 
pertinent documents therein  should be 
reviewed by the examiner.  All necessary 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  All signs and 
symptoms necessary for rating the skin 
condition under the current rating 
criteria should be reported in detail, to 
include the percentage of the entire body 
affected and the percentage of exposed 
area(s) affected.  If the appellant is not 
experiencing an outbreak at the time of  
the examination, the examiner should, to 
the extent possible, opine as to the 
percentage of the entire body and the  
percentage of exposed area(s) that could 
be affected during an eruption or 
exacerbation.  The examiner should also 
note whether the appellant has received 
constant or near- constant systemic 
therapy, such as corticosteroids or other 
immunosuppressive drugs during that past 
twelve-month period, and if so, for what 
duration of time.  Any and all opinions 
must be accompanied by a complete 
rationale. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


